COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



J.C. VIRAMONTES, INC. AND J.C.
VIRAMONTES,


                            Appellants,

v.


FERNANDO NOVOA,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00342-CV

Appeal from the

County Court at Law No. 6
of El Paso County, Texas 

(TC# 2001-2295) 


MEMORANDUM  OPINION

	Pending before the Court is Appellee Fernando Novoa's motion to dismiss this appeal for
lack of jurisdiction.  Finding that a final, appealable order has not been entered by the trial court,
we will dismiss the appeal.
	On December 3, 2008, the trial court entered an order reinstating Mr. Novoa's previously
dismissed claims and referring the parties to arbitration.  Appellants' counter-claims and defenses
were struck in the same order for failure to comply with a prior court order.  Appellants filed a
notice of accelerated appeal from the December 3 order on December 15, 2008.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the Legislature deems appealable by statute.  See Tex.Civ.Prac.&Rem.Code Ann.
§ 51.012 and § 51.014 (Vernon  2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no pet.).  An order compelling arbitration is not a final order, nor is it an order from which
an interlocutory appeal can be taken.  See Brooks v. Pep Boys Automotive Supercenters, 104
S.W.3d 656, 660 (Tex.App.--Houston [1st Dist.] 2003, no pet.).  As a final appealable order has
not been entered in this case, we grant Appellee's motion and dismiss the appeal for lack of
jurisdiction.
	Also pending before the Court is Appellants' motion to dismiss the appeal.  Given our
disposition of Appellee's motion to dismiss, we deny Appellants' motion as moot.



January 30, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.